         Case 1:21-cr-10045-ADB Document 25 Filed 03/14/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

                                                 CRIMINAL No. 21-CR-10045-ADB
       v.

 PEPO HERD EL, A.K.A. PEPO
 WAMCHAWI HERD

        Defendant


                                    STATUS MEMORANDUM


       The United States hereby submits this status memorandum in advance of the hearing

scheduled for March 15, 2021 at 10:00 a.m.

        On December 4, 2021, the Court ordered that a hearing be held to determine Defendant

Herd El’s competency to proceed. The Court further ordered that Herd El be examined by Dr.

Julia Reade.

       On March 11, 2021, Dr. Reade reported to the parties that there had been some obstacles

to examining Mr. Herd El and asked that any records of his mental health treatment be released

to her to inform her examination.

//
         Case 1:21-cr-10045-ADB Document 25 Filed 03/14/21 Page 2 of 3




       The parties requested the pending status forthwith. At the pending status, the government

anticipates moving the Court for an order to produce Defendant Herd El’s medical records for in

camera inspection and production to Dr. Reade and Ms. Olson.



                                            Respectfully submitted,

                                            NATHANIEL R. MENDELL
                                            Acting United States Attorney

                                    By:     /s/ Ben Tolkoff
                                            BENJAMIN TOLKOFF
                                            Assistant United States Attorney




                                               2
          Case 1:21-cr-10045-ADB Document 25 Filed 03/14/21 Page 3 of 3




                                CERTIFICATE OF SERVICE


I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants.

                                             /s/ Ben Tolkoff
                                             ________________________________
                                             BENJAMIN TOLKOFF
                                             Assistant United States Attorney




Date: March 14, 2021




                                                 3
